Title: Thomas Jefferson to John Philippart, 11 May 1819
From: Jefferson, Thomas
To: Philippart, John


          
            Sir
            Monticello in Virginia May 11. 19.
          
          Your favor of Feb. 17. is duly recieved, and claims my acknolegements for the notice of which you are pleased to think my course of life worthy. it finds me however unequal to the undertaking you request. the hand of age (now 76) presses heavily on me, and renders writing exceedingly laborious. the transactions too in which I have borne a part, have many of them entirely escaped recollection, and a decayed memory can no longer be trusted to for those which it thinks it retains. written notes of them, with a view to History, I have never kept. a life of constant action leaves no time for recording. always thinking of what is next to be done, what has been done is dismissed, and soon obliterated from the memory. except the Notes on Virginia I never wrote any thing but acts of office, of which I rarely kept a copy. these however are still to be found in the journals and gazettes of the times. there was a book published in England about 1801. or soon after, entitled ‘Public characters,’ in which was given a sketch of my life to that period. I never knew, nor could conjecture by whom this was written; but certainly by some one intimately acquainted with myself & my connections. I observed in it some errors indeed; but they were inconsiderable; and on the whole it was tolerably correct. Delaplaine, in his Repository, has also given some outlines on the same subject. he sets out indeed with an error as to the place of my birth. Chesterfield county, which he states as such, was the residence of my grandfather and remoter ancestors, but Albemarle was that of my father, and of my own birth and residence, excepting this error, I remark no other but in his ascriptions of more merit than I pretend to have deserved. Girardin’s history of Virginia too gives many particulars on the same subject, which are correct. these publications furnish all the details of facts and dates which are of any interest, and more than I could now furnish from either memory, or any notes in writing. dates & facts indeed are all which a person could give decently give of his own biography; of his own. biography, their character & coloring belonging, as you justly observe, to the writer and the public, the only competent judges of the merit or demerit of those who have acted under their view. in compliance with your request I inclose you two prints thought generally the best of those taken for me.   I am sorry, Sir to meet so imperfectly the wishes you have been pleased to express; but to the laws of time and decay we must bow with resignation; and to these and the disabilities they have induced I must appeal for apology, tendering at the same time the assurance of my esteem & high respect & consideration. ation
          Th: Jefferson
        